Citation Nr: 1519117	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In March 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving at the Chu Lai Air Base in the Republic of Vietnam in 1968.  

2.  The Veteran was diagnosed with diabetes mellitus as early as 1999 and has continued to receive treatment since that time.  


CONCLUSION OF LAW

Diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to herbicides during that service unless there is affirmative evidence to the contrary that the Veteran was not exposed to herbicides during service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations is the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(d) (2014).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a degree of 10 percent any time after that service, that disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has diabetes mellitus as a result of exposure to herbicides while serving in the Republic of Vietnam.  Specifically, the Veteran has reported that while serving in the United States Navy, he was a member of the Airborne Early Warning Squadron, and while he was primarily stationed in Guam, during the year 1968 he performed duties at Chu Lai Air Base in the Republic of Vietnam approximately 10 times.

A review of the Veteran's service separation form does not specifically show that he had service in the Republic of Vietnam.  However, it shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with Device.  Further, it shows that his total active service included one year, five months, and 26 days of foreign service.

The Board finds the Veteran's statements regarding service at Chu Lai Air Base to be credible.  The Veteran testified at a March 2015 Board hearing about having service in the Republic of Vietnam.  Additionally, he has submitted photographs that he reports were taken at Chu Lai Air Base to document his time spent in the Republic of Vietnam.  Also in support of his claim, the Veteran has submitted a history of the Airborne Early Warning Squadron which confirms that unit conducted operations from Chu Lai Air Base, beginning in January 1967, in support of operations in the Gulf of Tonkin and for performing weather monitor duties.  The Veteran's reports of serving with the Airborne Early Warning Squadron have been consistent throughout the claim, thus lending the statements increased credibility.  Resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran visited the Republic of Vietnam as part of his duties during service as his squadron is shown to have had personnel visiting Chu Lai Air Base.  Therefore, the Board concedes the Veteran's exposure to herbicides during active service.

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with type II diabetes mellitus and currently receives treatment for diabetes mellitus from VA.  

As the Veteran is presumed to have been exposed to herbicides during active service and has a current diagnosis of type II diabetes mellitus, the Board finds that the evidence supports the claim and entitlement to service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus type II is granted. 



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


